Case 1:19-cv-22926-MGC Document 8 Entered on FLSD Docket 08/25/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                           Case No. 19-22926-Civ-COOKE/GOODMAN

 CARLOS RODRIGUEZ,
     Plaintiff,

 vs.

 JEFFERSON CAPITAL SYSTEMS, LLC and
 RAUSCH, STURM, ISRAEL, ENERSON &
 HORNIK, LLP,
       Defendants.
 _______________________________________/


                             PLAINTIFF’S STATEMENT OF CLAIM
           Carlos Rodriguez (“Plaintiff”), in accordance with this Court’s Order of Referral and

 Order Regarding Court Practices and Procedures [DE 7], files this statement of claim and

 alleges:

 Conduct Complained Of

           On or about December 11, 2017, Jefferson Capital System, LLC and Raush, Sturm,

 Israel, Enerson & Hornik, LLP (collectively the “Defendants”) filed a lawsuit 1 against Plaintiff

 in Florida state court to collect a consumer debt alleging unjust enrichment and account stated

 (the “collection case”). According to the summons in the collection case, Plaintiff was to appear

 on February 6, 2018 at the Dade County Courthouse located at 73 W. Flagler Street in Miami,

 FL 33130.

           The Fair Debt Collection Practices Act (“FDCPA”) § 1692i(a)(2) requires that

 Defendants sue Plaintiff in the "judicial district" or similar legal entity in which Plaintiff signed

 the contract sued upon or resided at the commencement of the action.



 1
     Jefferson Capital LLC vs. Carlos Rodriguez, No. 2017-023100-SP-05
Case 1:19-cv-22926-MGC Document 8 Entered on FLSD Docket 08/25/2019 Page 2 of 3




        At the time Plaintiff entered into the contract sued upon in the collection case he resided

 at 6621 SW 162nd Ct, Miami, FL 33193. At the time Plaintiff was sued by Defendants, he

 resided at 6141 SW 128th Place, Miami, FL 33183.

        The Eleventh Circuit Administrative Order No. 04-05 (the “Administrative Order”)

 divides Miami-Dade County into "County Court Districts" by delineating the geographic

 boundaries of the County Court Districts by zip codes. According to the Administrative Order

 the Dade County Courthouse is part of the “Central District (05)” and the South Dade Justice

 Center Courthouse is part of “South District (26).”

        Thus, according to the Administrative Order, Plaintiff resided within the boundaries of

 the “South District (26)” when he entered into the contract sued upon or Defendants sued him.

 Plaintiff asserts that the Defendants violated the FDCPA when they filed the collection case at

 the Dade County Courthouse rather than the South Dade Justice Center. It would have taken

 Plaintiff 19 minutes or 11.2 miles to travel to the South Dade Justice Center Courthouse. In

 contrast, Plaintiff was to travel 31 minutes or 19.4 miles to appear and defend the collection case

 in the Dade County Courthouse.

 Relief Requested

        Plaintiff request statutory damages and cost and reasonable attorney’s fees according to

 the §§ 1692k(a)(2)(A) and 1692k(a)(3).



                                                        Respectfully submitted on August 25, 2019

                                                                      By /s/ Joey D. Gonzalez
                                                                             Joey D. Gonzalez
                                                                            Fla. Bar#: 127554
                                                           JOEY GONZALEZ, ATTORNEY, P.A.
Case 1:19-cv-22926-MGC Document 8 Entered on FLSD Docket 08/25/2019 Page 3 of 3



                                       P.O. Box 145073, Coral Gables, FL 33114-5073
                                                   305-720-3114; 305-676-8998 [fax]
                                                         joey@joeygonzalezlaw.com

                                                                       /s/ Leo Bueno
                                                       Leo Bueno, Fla. Bar#: 716261
                                                   LEO BUENO, ATTORNEY, P.A.
                                       P.O. Box 141679, Coral Gables, FL 33114-1679
                                                                       305-669-5260
                                                               Leo@BuenoLaw.com

                                                               Attorneys for Plaintiff
